




EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”), effective as of September 12, 2011 (the
“Effective Date”), is made and entered into by and between The Wendy's Company
(the “Company”) and Emil J. Brolick (“Executive”).
W I T N E S S E T H:


WHEREAS, the Company desires to employ Executive upon the terms and subject to
the conditions hereinafter set forth, and Executive desires to accept such
employment. 
NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.Effective Date. This Agreement is effective as of the Effective Date;
provided, however, that, notwithstanding anything herein to the contrary, if the
Start Date (as hereinafter defined) has not occurred by October 3, 2011 or if
Executive dies or becomes disabled prior to the Start Date, this Agreement will
immediately terminate and the Company will have no obligations whatsoever
hereunder (with respect to payments or otherwise).


2.Employment Term. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to employ Executive for a period commencing on September
12, 2011 (or such earlier date as the Company and Executive may agree) and
continuing until the third anniversary of the Start Date (the “Term”), on the
terms and subject to the conditions set forth in this Agreement; provided,
however, that, prior to the end of the Term, the parties may agree in writing to
a single twelve (12) month extension of the Term on mutually satisfactory terms.
The first date that Executive commences his employment with the Company shall be
referred to herein as the “Start Date.” If Executive remains employed by the
Company after the Term absent an express written agreement providing for such an
extension, Executive shall be considered an “at-will” employee, and his
employment shall continue on such terms and conditions as the Company and
Executive may agree, and the provisions of this Agreement shall not apply to
such continued employment other than as set forth herein.


3.Position and Duties.


a.Position. While employed hereunder, Executive shall serve as the Company's
Chief Executive Officer. Executive shall report to the Board of Directors of the
Company (the “Board”) and perform such duties and responsibilities as may be
prescribed from time to time by the Board. On the Start Date, Executive shall be
appointed as a member of the Board, and thereafter, during the Term and for so
long as the Company's common stock is publicly traded, the Company shall cause
the nominating and corporate governance committee of the Board (the “Nominating
Committee”) to nominate Executive to serve as a member of the Board each year
Executive's term of Board service is to be slated for reelection to the Board.
If the Company's stockholders vote in favor of the Nominating Committee's
nomination of Executive to serve as a member of the Board, Executive agrees to
serve in such capacity and also agrees that any such board service shall be
without additional compensation. If, during the Term, the Company's common stock
becomes no longer publicly traded, Executive shall be a member of the Board.
During the Term, Executive agrees to serve on all other boards of directors of
subsidiaries of the Company or its affiliates and Executive agrees that any such
board service shall be without additional compensation.
     

1

--------------------------------------------------------------------------------




b. Full-Time Efforts. Executive shall perform and discharge faithfully,
diligently and to the best of his ability such duties and responsibilities which
are set forth herein and shall devote his full business-time and efforts to the
business and affairs of the Company. Executive agrees to promote the best
interests of the Company.


c.Office and Administrative Support. Executive's principal place of employment
shall be the Company's headquarters in Dublin, Ohio, and Executive shall be
provided with office space and administrative support commensurate with his
position as Chief Executive Officer of the Company.


d.Other Activities. Executive shall not devote time to other activities which
would inhibit or otherwise interfere with the proper performance of Executive's
duties and shall not be directly or indirectly concerned or interested in any
other business, occupation, activity or interest other than by reason of holding
a non-controlling interest as a shareholder, securities holder or debenture
holder in a corporation quoted on a nationally recognized exchange (subject to
any limitations in the Company's Code of Business Conduct and Ethics or other
policies enacted by the Company and/or Board). Executive may serve as a member
of a board of directors of a for-profit company, other than the Company or any
of its subsidiaries or affiliates, with the express written approval of the
Chairman or Vice Chairman of the Board (which approval shall not be unreasonably
withheld); provided, however, that notwithstanding the foregoing, Executive
shall not serve as a member of a board of directors of a for-profit company
which is a competitor of the Company; provided, further, however, that it shall
not be a violation of this Agreement for Executive to manage personal business
interests and investments and engage in general charitable and civic activities,
so long as such activities do not interfere with the performance of Executive's
responsibilities under this Agreement.


4.Compensation and Benefits.


a.Base Salary. During the Term, the Company shall pay Executive, and Executive
shall accept, an annual rate of base salary in the amount of $1,100,000
effective on the Start Date (“Base Salary”). The Base Salary shall be paid in
accordance with the Company's normal payroll practices and may be increased (and
not decreased) from time to time at the sole discretion of the Board (or an
authorized committee thereof), and each such increase (if any) shall thereafter
be regarded as Executive's “Base Salary” for all purposes under this Agreement;
provided, however, that all amounts of Base Salary in excess of $1,000,000 shall
be deferred under the terms of a deferred compensation plan (“Deferred Plan”) to
be established by the Company, subject to the review and reasonable consent of
Executive (which consent may not be unreasonably delayed or withheld). The
Deferred Plan shall provide for, among other things, that (i) all amounts of
Base Salary deferred hereunder shall be at all times vested and nonforfeitable,
(ii) all such deferred amounts shall be unconditionally paid in a single lump
sum payment within sixty (60) days following the date of Executive's “separation
from service,” unless such payment is subject to a “specified employee” delay
pursuant to Section 14(q) hereof, or Executive's death or “disability” (all such
terms within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”)) if earlier and (iii) bearing interest (compounded for
each full or partial calendar quarter) on the deferred amounts at a rate equal
to the three (3)-month London Interbank Offered Rate (LIBOR), as reported from
time to time in The Wall Street Journal (Electronic Edition), plus 500 basis
points; provided, however, that in no event shall such rate exceed 120% of the
applicable United States federal long-term rate.



2

--------------------------------------------------------------------------------




b.Annual Bonus.


(i)With respect to each full fiscal year of the Company occurring during the
Term (other than the Company's 2011 fiscal year) or as otherwise provided
herein, Executive shall be eligible to earn under the Company's annual bonus
plan in effect for senior executive officers of the Company (the “Bonus Plan”)
an annual bonus award (the “Annual Bonus”) in a target amount equal to 150% of
his Base Salary (for the avoidance of doubt, including any deferred amounts of
Base Salary) (the “Target Bonus”), with a maximum bonus amount equal to 200% of
the target amount (i.e. 300% of Base Salary (including any such deferred
amounts)), based upon the achievement by the Company of annual performance
targets established by the Compensation Committee of the Board (the
“Compensation Committee”). Any Annual Bonus that becomes earned hereunder shall
be paid at such time as annual bonuses are paid in accordance with normal
Company practice for the payment of earned annual bonuses for its senior
executive officers, subject to Executive's continued employment with the Company
through such payment date unless otherwise provided for hereunder or under the
terms of the Bonus Plan.


(ii)With respect to the Company's fiscal year 2011, the Company shall pay
Executive a guaranteed prorated Annual Bonus equal to an amount not less than
the Target Bonus (with such proration based on the number of days Executive is
employed by the Company during its 2011 fiscal year), to be paid at such time as
annual bonuses are paid in accordance with normal Company practice for the
payment of earned annual bonuses for its senior executives, subject to
Executive's continued employment with the Company through such payment date
unless otherwise provided for hereunder or under the terms of the Bonus Plan;
provided, however, that to the extent the Company's actual financial performance
in fiscal year 2011 exceeds “target” performance, Executive's pro-rated
guaranteed Annual Bonus for fiscal year 2011 shall be increased in the same
manner as the Compensation Committee may determine with respect to other
participants in the Company's 2011 annual bonus program (the “2011 Guaranteed
Bonus”). Any such increased bonus amount shall similarly be subject to proration
based on the number of days Executive is employed by the Company during its 2011
fiscal year.


c.Inducement Cash Bonus. Within fifteen (15) days after the Start Date, and
subject to Executive's continued employment as of such date, the Company shall
make a lump-sum cash inducement bonus payment to Executive in the amount of
$500,000 (the “Cash Inducement Bonus”). Executive agrees to promptly reimburse
the Company 100% of the Cash Inducement Bonus received by Executive on an
after-tax basis (the “After-Tax Cash Inducement Bonus”) in the event Executive
resigns his employment without Good Reason (as hereinafter defined) or is
terminated by the Company for Cause (as hereinafter defined) prior to the first
anniversary following the Start Date. If Executive resigns his employment
without Good Reason or is terminated by the Company for Cause, on or following
the first anniversary of the Start Date and prior to the second anniversary of
the Start Date (the “Second Anniversary Date”), Executive agrees to promptly
reimburse the Company a prorated amount equal to the product of (A) the
After-Tax Cash Inducement Bonus, multiplied by (B) a fraction, the numerator of
which is equal to the number of days from Executive's employment termination
date to the Second Anniversary Date and the denominator of which is 730. For the
avoidance of doubt, in no event shall Executive be required to repay any amount
of the Cash Inducement Bonus if Executive's employment terminates due to his
death or Disability (as hereinafter defined) or if Executive's employment is
terminated by the Company without Cause or by Executive for Good Reason.



3

--------------------------------------------------------------------------------




d.Inducement Equity Grants.


(i)Inducement Restricted Stock Units. The Compensation Committee has approved a
grant to Executive of restricted stock units in respect of 307,377 shares of the
Company's common stock (the “Inducement RSUs”) pursuant to the Company's 2010
Omnibus Award Plan (the “Omnibus Award Plan”), such grant to be made and
effective on the Start Date. Subject to Executive's continued employment unless
otherwise provided for herein, the Inducement RSUs shall vest and become
nonforfeitable in three equal installments at the rate of 33-1/3 percent per
year, vesting as to an installment on each of the first three anniversaries of
the Start Date. During the Term, the Inducement RSUs that become vested on each
applicable vesting date shall be settled in shares of the Company's common stock
no later than fifteen days following each such vesting date, subject to
Executive's continued employment with the Company through each such date (or as
otherwise provided for herein). Each Inducement RSU will represent the right to
receive all of the cash and stock dividends that are or would be payable with
respect to the Company's common stock represented by the Inducement RSU.  Each
such dividend shall be credited to an account on the books of the Company and
will be paid to Executive, if and when the Inducement RSU vests (and forfeited
back to the Company if it does not).  All other terms and conditions of the
Inducement RSUs shall be governed by the Omnibus Award Plan and the current form
of Restricted Stock Unit Agreement, unless otherwise provided for hereunder.


(ii)Inducement Stock Options. The Compensation Committee has approved a grant to
Executive of stock options to purchase 270,270 shares of the Company's common
stock (the “Inducement Options”), such grant to be made and effective as of the
Start Date, at an exercise price equal to the Fair Market Value (as defined
under the Omnibus Award Plan) per share on the date of grant and shall have a
ten-year option term. Unless otherwise provided for herein, subject to
Executive's continued employment, the Inducement Options shall vest and become
exercisable in three equal installments at the rate of 33-1/3 percent per year,
vesting as to an installment on each of the first three anniversaries of the
Start Date. All other terms and conditions of the Inducement Options shall be
governed by the Omnibus Award Plan and the current form of Stock Option
Agreement, unless otherwise provided for hereunder.


e.2011 Long-Term Equity Incentive Awards.


(i)Performance Share Units. The Compensation Committee has approved a grant to
Executive of performance share units in respect of 102,459 shares of the
Company's common stock (the “2011 PSUs”), such grant to be made and effective as
of the Start Date. Unless otherwise provided for hereunder, the 2011 PSUs shall
be governed by the Omnibus Award Plan and the form of performance share unit
award agreement, including the performance goals, that is applicable to the
Company's 2011 annual performance share unit awards made to other senior
executive officers of the Company, except that the performance period with
respect to Executive will begin on the Start Date and end on the same date as
the performance period for such other of the Company's 2011 annual performance
share unit awards.



4

--------------------------------------------------------------------------------




(ii)Stock Options. The Compensation Committee has approved a grant to Executive
of stock options to purchase 270,270 shares of the Company's common stock (the
“2011 Options”), such grant to be made and effective on the Start Date, at an
exercise price equal to the Fair Market Value per share on the date of grant.
The 2011 Options shall have a ten-year option term and shall vest and become
exercisable in three equal installments at the rate of 33-1/3 percent per year,
vesting as to an installment on each of the first three anniversaries of the
Start Date. The 2011 Options shall be governed by the Omnibus Award Plan and the
form of stock option award agreement that is applicable to the Company's 2011
annual stock option awards made to other senior executive officers of the
Company, unless otherwise provided for hereunder.


For the avoidance of doubt, the Company's current forms of RSU, PSU and stock
option award agreements to the contrary notwithstanding, the definitions of
“Cause” and “Good Reason” herein (as defined below) shall apply in evaluating a
termination of Executive's employment in respect of the Inducement RSUs,
Inducement Options, 2011 PSUs and 2011 Options.


f.Subsequent Long-Term Equity Incentive Awards. Commencing in 2012, during the
Term, Executive shall be eligible to be granted awards under the Company's
annual long-term incentive award program in effect for other senior executive
officers of the Company with an aggregate target, or guideline, award value of
$2,500,000. The actual grant date value of all such awards granted during the
Term to Executive shall be determined in the discretion of the Compensation
Committee after taking into account the Company's and Executive's performance
and other relevant factors and may be above or below the $2,500,000 guideline.
The terms and conditions of such awards (including, without limitation, the form
of award(s), vesting schedule, performance objectives, restrictive provisions,
etc.) granted to Executive shall be the same as such terms and conditions
applicable to the 2012 annual long-term incentive awards granted to other senior
executive officers of the Company, unless otherwise provided for hereunder.


g.Incentive, Savings and Retirement Plans. During the Term, in addition to those
benefits provided to Executive pursuant to this Agreement, Executive shall be
entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs applicable generally to senior executive
officers of the Company (“Peer Executives”), and on the same basis as such Peer
Executives.


h.Welfare Benefit Plans; Perquisites. During the Term, Executive and Executive's
eligible dependents shall be eligible for participation in, and shall receive
all benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (“Welfare Plans”) to the extent applicable generally to
Peer Executives. During the Term, Executive shall be eligible to receive all
perquisites, fringe and other benefits as are provided by the Company to Peer
Executives.


i.Business Expenses. Executive shall be reimbursed for all reasonable business
expenses, incurred in connection with the performance of his duties hereunder,
in accordance with the policies, practices and procedures applicable generally
to Peer Executives.


j.Relocation. Executive shall be eligible to participate in the Company's
relocation policy applicable to Peer Executives.



5

--------------------------------------------------------------------------------




5.Termination for Cause. This Agreement and Executive's employment hereunder may
be terminated immediately at any time by the Company without any liability owing
to Executive or Executive's beneficiaries under this Agreement, except for (i)
unpaid Base Salary and unused vacation accrued through the date of termination,
(ii) any earned and unpaid bonus from the year immediately preceding the year of
Executive's employment termination, (iii) any deferred amounts outstanding and
due to Executive under the Deferred Plan, (iv) any unreimbursed business
expenses incurred in accordance with Section 4(i), (v) any rights to accrued
retirement and welfare benefits and perquisites payable in accordance with the
vesting and payment provisions of the applicable plan(s), and (vi) any rights of
indemnification set forth in this Agreement or otherwise (collectively, the
“Accrued Obligations”), under the following conditions, each of which shall
constitute “Cause”:


a.Commission of any act of fraud or gross negligence by Executive in the course
of his employment hereunder that, in the case of gross negligence, has a
material adverse effect on the business or financial condition of the Company or
any of its affiliates;


b.Willful material misrepresentation at any time by Executive to the Board;


c.The willful failure or refusal to comply with any of Executive's material
obligations hereunder or to comply with a reasonable and lawful instruction of
the Board, which failure to comply with such instruction continues for a period
of 10 days after Executive's receipt of written notice from the Board
identifying in reasonable detail the objectionable action or inaction;


d.Engagement by Executive in any misconduct or the commission by Executive of
any act that is materially injurious or detrimental to the substantial interest
of the Company or any of its subsidiaries or affiliates;


e.Executive's indictment for any felony, whether of the United States or any
state thereof or any similar foreign law to which Executive may be subject;


f.Any failure substantially to comply with any written rules, regulations,
policies or procedures of the Company furnished to Executive that, if not
complied with, could reasonably be expected to have a material adverse effect on
the business of the Company or any of its subsidiaries or affiliates; or


g.Any willful failure to comply with the Company's policies regarding insider
trading.


For all purposes under this Agreement, no act, or failure to act, by Executive
will be “willful” unless done, or omitted to be done, by Executive not in good
faith and without reasonable belief that Executive's act, or failure to act, was
in the best interests of the Company. A termination for Cause shall be effective
when the Company has given Executive written notice thereof.



6

--------------------------------------------------------------------------------




6.Termination Upon Death. Notwithstanding anything herein to the contrary, this
Agreement and Executive's employment hereunder shall terminate immediately upon
Executive's death, and the Company shall have no further liability to Executive,
his estate or his beneficiaries under this Agreement, except (a) for the Accrued
Obligations, (b) the Inducement RSUs, Inducement Options, 2011 PSUs and 2011
Options shall fully vest and become nonforfeitable (except that the 2011 PSUs
shall remain subject to satisfaction of the applicable actual performance goals
through the date of termination or if such performance cannot then be reasonably
assessed, then Executive shall be deemed to have satisfied a target level of
performance), (c) the Inducement Options and the 2011 Options shall be
exercisable for one year following such termination (but not beyond expiration
of the applicable ten year option term) and (d) all other annual long-term
incentive awards shall be subject to the same terms and conditions as are
applicable to the Peer Executives under the applicable plan(s) in respect of
each such award.


7.Disability.


a.If Executive shall become Disabled during the Term (pursuant to the definition
of Disability set forth below), the Company may give to Executive written notice
of its intention to terminate Executive's employment and this Agreement. In such
event, Executive's employment with the Company and this Agreement shall
terminate effective on the date provided in such notice (the “Disability
Effective Date”). If Executive's employment is terminated by reason of his
Disability, this Agreement shall terminate without further obligations to
Executive, except for Executive's rights as would be due to Executive, had he
died on the date of termination, as set forth in Section 6.


b.For purposes of this Agreement, “Disability” shall mean: (i) a long-term
disability entitling Executive to receive benefit payments under the Company's
long-term disability plan as then in effect or (ii) if no such plan is then in
effect or, in the case of the plan, the plan is in effect but does not apply to
Executive, then “Disability” shall be as defined pursuant to Section 409A of the
Code. Under this Section 7, unless otherwise required by law, the existence of a
Disability shall be reasonably determined by the Company, only upon receipt of a
written medical opinion from a qualified physician selected by or acceptable to
the Company and Executive. In this circumstance, to the extent permitted by law,
Executive shall, if reasonably requested by the Company, submit to a physical
examination by that qualified physician.


8.Termination by the Company without Cause or by Executive for Good Reason . If
this Agreement and Executive's employment hereunder is terminated by the Company
without Cause or by Executive for Good Reason (as defined below) prior to the
expiration of the Term (which, for the avoidance of doubt, shall include any
extension of the Term that has been agreed to by the parties in accordance with
Section 2 hereof), (it being understood by the parties that termination by death
or Disability shall not constitute a termination without Cause), then Executive
shall be entitled to the following payments and benefits (in addition to the
Accrued Obligations) upon the execution and effectiveness of the Release
attached hereto and made a part hereof (the “Release”), and conditioned further
upon Executive's continued compliance with his post-termination obligations
hereunder (Sections 10 through 13) and under any other applicable Company
policy. For all purposes under this Section 8, any payments due to Executive
solely as a result of a termination of his employment that is not a “separation
from service” shall be postponed until the occurrence of a “separation from
service” (or such earlier permitted event) to the extent necessary to satisfy
Section 409A of the Code.


a.Commencing on the effectiveness of the Release, provided that such execution
and effectiveness shall occur on or prior to 60 days after Executive's
termination of employment, and subject to Section 14(q) below, Executive shall
be entitled to:

7

--------------------------------------------------------------------------------






(A)
commencing on the first payroll payment date following the effectiveness of the
Release, payment, in monthly installments ratably over the period beginning on
the date of Executive's employment termination and ending on the last day of the
Term (i.e., with respect to any termination prior to the third anniversary of
the Start Date, as if Executive had remained employed through the last day of
the Term and, with respect to any termination occurring after the third
anniversary of the Start Date, as if Executive had remained employed through to
the last day of the one year extension of the Term, provided that the parties
have agreed to such extension in accordance with Section 2 hereof (whichever
such time period as is applicable being the “Severance Period”), to be in a
monthly amount (prior to deduction of applicable withholding taxes) equal to the
quotient obtained by dividing the (I) sum of (A) Executive's Base Salary in
effect as of the date of termination (for the avoidance of doubt, including any
deferred amounts of Base Salary), and (B) Executive's Target Bonus amount for
the Company's fiscal year in which his termination of employment occurs, by (II)
twelve (12);



(B)
continued medical and life insurance benefits for Executive and Executive's
eligible dependents in accordance with the terms of the applicable Company
plans, in which he participated immediately prior to such termination, as in
effect from time to time until the earlier of the expiration of the Severance
Period and the date Executive is or becomes eligible for comparable coverage
under the medical and life insurance plans of another employer (the “Continued
Coverage Period”); provided, to the extent such medical coverage is not
permissible by law or such coverage would cause the Company to incur any excise
tax, reimburse Executive on the first business day of every month during the
first eighteen months of the Continued Coverage Period for the COBRA health care
continuation premiums incurred by Executive, and reimburse Executive thereafter
for the remainder of the Continued Coverage Period for the premium costs
incurred by Executive for comparable coverage reasonably acceptable to the
Company;



(C)
a prorated Annual Bonus for the fiscal year of termination based on actual
Company results for such fiscal year (and without any exercise of negative
discretion) and paid when it would have otherwise have been paid if Executive
had continued to be employed (provided that Executive shall be paid the 2011
Guaranteed Bonus if such amount is unpaid at the time of termination);



(D)
payment of the Cash Inducement Bonus to the extent unpaid, and continued vesting
during the Severance Period of the Inducement RSUs, Inducement Options, 2011
PSUs and 2011 Options, so as to be fully vested and nonforfeitable as of the end
of the Severance Period, so long as Executive complies with his post termination
obligations under this Agreement or otherwise (and in the case of the 2011 PSUs
with the payout based on actual performance as of the end of the performance
period), except that the Inducement RSUs and 2011 PSUs shall be settled on the
dates originally provided for in the applicable award agreements;


8

--------------------------------------------------------------------------------






(E)
continued vesting on a daily pro-rated basis during the Severance Period (with,
for the avoidance of doubt, no further vesting occurring after the end of the
Severance Period) of all other equity and other long-term incentive awards
(including share units and stock options), if any, granted to Executive at any
time after the grants of the 2011 PSUs and 2011 Options (for example, (A) if the
termination occurred prior to the third anniversary of the Start Date, then, in
the case of an equity grant based on a three year time-vesting period or three
year performance cycle awarded on July 1, 2013, the grant would continue to vest
based on the period from July 1, 2013 through September 26, 2014 and be
452/1,096th vested as of the last day of the Severance Period, so long as
Executive complies with his post termination obligations under this Agreement or
otherwise (and in the case of any awards subject to satisfaction of performance
requirements, with the payout based on actual performance as of the end of the
three-year illustrative performance period, as pro-rated as provided above), and
that any time-vesting restricted stock units shall be settled on the last day of
the Severance Period and any performance stock units shall be settled on the
dates originally provided for in the applicable award agreements, and (B) if the
parties have agreed to a one-year extension of the Term in accordance with
Section 2 hereof, and if the termination occurred during such one-year extension
period, then the provisions of Section 9 shall apply);



(F)
in the event of a Change in Control (as hereinafter defined) that occurs during
the Severance Period, immediately prior to such Change in Control, (1) all
equity and other long-term incentive awards under this Section 8(a) shall
immediately become vested and nonforfeitable to the same extent as they would
have otherwise become vested under this Section 8(a), (2) all vested stock
options (including those vesting herein) shall be exercisable in connection with
such Change in Control, (3) all restricted stock units and/or performance stock
units shall be settled on the date of such Change in Control (unless such Change
in Control is not a change of ownership or effective control of the Company or
of a substantial portion of the assets of the Company within the meaning of
Section 409A, in which case such restricted stock units and/or performance stock
units shall be settled on the dates originally provided for in the applicable
award agreements or any earlier date of Executive's death; such delayed payment,
a “409A CiC Postponement”); and



(G)
In the case of stock options that vest during the Severance Period, Executive
shall be provided with a one year period to exercise each such option commencing
on the end of the Severance Period, in each case not to exceed the maximum term
of the applicable option.

In the event that, as a result of the timing of the effectiveness of the
Release, any payment to Executive under this Section 8 or under Section 9, as
the case may be, that is nonqualified deferred compensation under Section 409A
of the Code could be payable (or commence) in either of two taxable years of
Executive, such payment shall be made (or commence) on the later of January 15
of the later such taxable year or the first payroll payment date following the
date of effectiveness of the Release.

9

--------------------------------------------------------------------------------




As used in this Agreement, “Change in Control” shall have the meaning set forth
in the Omnibus Award Plan.
For the avoidance of doubt, in the event of Executive's employment termination
under this Section 8(a) at a time when Executive is eligible for Retirement
(defined below) under Section 9, the provisions of Section 8(a)(C) through (G)
shall not apply and Section 9(a)(A) and (B) shall apply.


b.For purposes of this Agreement, “Good Reason” shall mean, without Executive's
prior written consent:


(i)a material reduction in Executive's title, duties or responsibilities
(including reporting responsibilities) as Chief Executive Officer of the
Company;


(ii)a requirement that Executive report to any person other than the Board;


(iii)a failure to initially appoint Executive as a member of the Board or
thereafter to nominate Executive for re-election as a member of the Board;


(iv)a reduction in Executive's then current Base Salary or Target Bonus amount;


(v)a relocation to a work situs not in the Dublin, Ohio greater metropolitan
area; or


(vi)following a Change in Control, Executive is not the Chief Executive Officer,
and reporting to the board of directors, of the top-most parent company
resulting from such Change in Control;


provided that Good Reason shall only be deemed to have occurred if, no later
than thirty (30) days following the time Executive learns of the circumstances
constituting Good Reason (other than pursuant to clause (v) or (vi)), Executive
provides a written notice to the Company containing reasonable details of such
circumstances and within thirty (30) days following the delivery of such notice
to the Company, the Company has failed to cure such circumstances. Additionally,
Executive must terminate his employment within six (6) months of the initial
occurrence of the circumstances constituting Good Reason for such termination to
be “Good Reason” hereunder.
9.Termination of Executive's Employment Upon or Following Expiration of the
Initial Three-Year Term. If, upon or following the third anniversary of the
Start Date, Executive's employment hereunder terminates for any reason (other
than a termination by the Company for Cause), and in the case of a termination
by Executive (other than due to Disability) upon 60 days prior written notice,
(such termination, the “Retirement”), then upon such Retirement, Executive shall
be entitled to the payment of the Accrued Obligations, and the following payment
and benefits upon the execution and effectiveness of the Release and conditioned
further upon Executive's continued compliance with his post-termination
obligations hereunder (Sections 10 through 13) and under any other applicable
Company policy. For all purposes under this Section 9, any payments due to
Executive solely as a result of a termination of his employment that is not a
“separation from service” shall be postponed until the occurrence of a
“separation from service” (or such earlier permitted event) to the extent
necessary to satisfy Section 409A of the Code.


a.Contingent upon the execution and effectiveness of the Release, provided that
such execution and effectiveness occur on or prior to 60 days after Executive's
termination of employment, and subject to Section 14(q) below, Executive shall
be entitled to:

10

--------------------------------------------------------------------------------






(A)
a prorated Annual Bonus for the fiscal year of termination based on actual
Company results for such fiscal year (and without any exercise of negative
discretion) and paid when it would have otherwise been paid if Executive had
continued to be employed;



(B)
continued vesting through the end of the applicable vesting periods of all of
Executive's equity and other long-term incentive awards (including share units
and stock options) outstanding on the date of the Retirement, and otherwise in
accordance with their applicable terms as if Executive had not experienced a
termination of employment; provided that (i) the continuing vesting of, and
payments with respect to, all such awards shall be subject to Executive's
compliance following Retirement with his post-termination obligations to the
Company under this Agreement or otherwise (the “Post-Termination Obligations”)
and (ii) in the event of a Change in Control that occurs following Retirement
all such equity and other long-term incentive awards shall be immediately
vested, non-forfeitable and payable in connection with such Change in Control
(except subject to any applicable 409A CiC Postponement) and all stock options
shall be exercisable immediately prior to such Change in Control; it being
understood that the Company may exercise its full rights and remedies with
respect to any violation by the Executive of his Post-Termination Obligations
accruing prior to such a Change in Control, notwithstanding the accelerated
vesting and payment provisions of this sub-clause (ii). In the case of stock
options, Executive shall be provided with a one year period to exercise such
options commencing on the later of (x) Retirement and (y) the last date upon
which such option vests, in each case not to exceed the maximum term of the
applicable option.



10.No Disparaging Statement. During the Term and thereafter, Executive agrees
that he shall refrain from engaging in any conduct or making any statement,
written or oral that is disparaging of the Company, any of its subsidiaries or
affiliates or any of their respective directors or officers. The Company agrees
that it shall refrain from engaging in any conduct or making any statement,
written or oral that is disparaging of Executive's personal reputation or his
professional competency, and for which purpose the “Company” shall refer only to
the Board and each of its then current executive officers. Notwithstanding the
foregoing, nothing in this Section 10 shall prevent the Company, Executive or
any other person from (i) responding to incorrect, disparaging or derogatory
public statements to the extent necessary to correct or refute such public
statements, or (ii) making any truthful statement (A) to the extent necessary in
connection with any litigation, arbitration or mediation involving this
Agreement, including, but not limited to, the enforcement of this Agreement, or
(B) to the extent required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction or authority to order or require such person to disclose
or make accessible such information.



11

--------------------------------------------------------------------------------




11.Noncompete, Nonsolicitation and Employee No-Hire.


a.Executive acknowledges that as Chief Executive Officer of the Company, he will
be involved, at the highest level, in the development, implementation, and
management of the Company's business strategies and plans, including those which
involve the Company's finances, marketing and other operations, and acquisitions
and, as a result, Executive will have access to the Company's most valuable
trade secrets and proprietary information. By virtue of Executive's unique and
sensitive position, his employment by a competitor of the Company represents a
material unfair competitive danger to the Company and the use of his knowledge
and information about the Company's business, strategies and plans can and would
constitute a competitive advantage over the Company. Executive acknowledges that
the provisions of this Section 11 are reasonable and necessary to protect the
Company's legitimate business interests.


b.In view of clause (a) above, Executive hereby covenants and agrees that during
the Restricted Period (as hereinafter defined):


(i)in any state or territory of the United States (and the District of Columbia)
or any country where the Company maintains restaurants or conducts business,
Executive will not engage or be engaged in any capacity, “directly or
indirectly” (as defined below), except as a passive investor owning less than a
two percent (2%) interest in a publicly held company, in any business or entity
that is competitive with the business of the Company or its affiliates. This
restriction includes, without limitation, (A) any drive-through or
counter-served food service restaurant business typically referred to as “Quick
Service” restaurants (such as Burger King, McDonald's, Jack in the Box, etc.),
for which revenues from the sale of hamburgers, sandwiches (including wraps) and
salads represents at least 50% of total revenues from the sales of food items
(excluding beverages) and also includes any business engaged in real estate
development for such Quick Service businesses and (B) Yum! Brands, Inc. or its
brands and each of its subsidiaries. Notwithstanding anything to the contrary
herein, this restriction shall not prohibit Executive from (X) accepting
employment, operating or otherwise becoming associated with a franchisee of the
Company, any of its affiliates or any subsidiary of the foregoing, but only in
connection with activities associated with the operation of such a franchise or
activities that otherwise are not encompassed by the restrictions of this
paragraph, subject to any confidentiality obligations contained herein, or (Y)
accepting employment, operating or otherwise becoming associated with a “Quick
Service” restaurant business of a brand that has less than 100 outlets
system-wide (including both franchised outlets and franchisor-operated outlets);


(ii)Executive will not, directly or indirectly, without the Company's prior
written consent, hire or cause to be hired, solicit or encourage to cease to
work with the Company or any of its subsidiaries or affiliates, any person who
is at the time of such activity, or who was within the six (6) month period
preceding such activity, an employee of the Company or any of its subsidiaries
or affiliates at the level of director or any more senior level or encourage to
cease or diminish its work with the Company or any of its subsidiaries or
affiliates any consultant under contract with the Company or any of its
subsidiaries or affiliates and whose primary client is such entity or entities;
and


(iii)Executive will not, directly or indirectly, solicit, encourage or cause any
franchisee or supplier of the Company or any of its subsidiaries or affiliates
to cease doing business with the Company or subsidiary or affiliate, or to
reduce the amount of business such franchisee or supplier does with the Company
or such subsidiary or affiliate.

12

--------------------------------------------------------------------------------






(iv)As used in this Agreement, “Restricted Period” shall mean the period
beginning on the Start Date and ending on the date that is the later of (i) the
last day of the Term, and (iii) the last date upon which Executive's equity
awards vest following Retirement (without giving effect to any acceleration of
vesting in connection with a Change of Control).


c.For purposes of this Section 11, “directly or indirectly” means in Executive's
individual capacity for his own benefit or as a shareholder, lender, partner,
member or other principal, officer, director, employee, agent or consultant of
or to any individual, corporation, partnership, limited liability company,
trust, association or any other entity whatsoever; provided, however, that
Executive may own stock in the Company and may operate, directly or indirectly,
the Company's restaurants as a franchisee without violating Section 10(b)(i) or
10(b)(iii) above.


d.If any competent authority having jurisdiction over this Section 11 determines
that any provision of this Section 11 is unenforceable because of the duration,
scope or geographical scope of such provision, such competent authority shall
have the power to reduce the duration or scope, as the case may be, of such
provision and, in its reduced form, such provision shall then be enforceable.


e.    Executive agrees that, in addition to any other remedy provided at law or
in equity, (a) the Company shall be entitled to a temporary restraining order,
and both preliminary and permanent injunctive relief restraining Executive from
violating any of the provisions of Sections 10 through 13 of this Agreement (in
recognition of the fact that damages in the event of a breach by Executive of
such sections would be difficult if not impossible to ascertain and inadequate
to remedy), (b) Executive shall indemnify and hold the Company and its
affiliates harmless from and against any and all damages or losses incurred by
the Company or any of its affiliates (including reasonable attorneys' fees and
expenses) as a result of any willful or reckless violation by Executive of any
such provisions and (c) upon any such violation by Executive of this Section 11,
the Company may exercise its rights hereunder to cease any further payments
and/or vesting of equity awards.
12.Nondisclosure: Ownership of Proprietary Property.


a.In recognition of the Company's need to protect its legitimate business
interests, Executive hereby covenants and agrees that, during the Term and
thereafter (as described below), Executive shall regard and treat Trade Secrets
and Confidential Information (as defined below) as strictly confidential and
wholly-owned by the Company and shall not, for any reason, in any fashion,
either directly or indirectly, use, sell, lend, lease, distribute, license,
give, transfer, assign, show, disclose, disseminate, reproduce, copy,
misappropriate or otherwise communicate any Trade Secrets or Confidential
Information to any person or Entity for any purpose other than in accordance
with Executive's duties under this Agreement or as required by applicable law.
This provision shall apply to each item constituting a Trade Secret at all times
it remains a “trade secret” under applicable law and shall apply to any
Confidential Information.


b.Executive shall exercise best efforts to ensure the continued confidentiality
of all Trade Secrets and Confidential Information and shall immediately notify
the Company of any unauthorized disclosure or use of any Trade Secrets or
Confidential Information of which Executive becomes aware. At times mutually and
reasonably convenient, Executive shall assist the Company, to the extent
reasonably requested, in the protection or procurement of any intellectual
property protection or other rights in any of the Trade Secrets or Confidential
Information. Executive shall be reimbursed for his time spent on such assistance
at such reasonable rates as are mutually agreed to by the parties.



13

--------------------------------------------------------------------------------




c.All Work Product shall be owned exclusively by the Company. To the greatest
extent possible, any Work Product shall be deemed to be “work made for hire” (as
defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended), and
Executive hereby unconditionally and irrevocably transfers and assigns to the
Company all right, title and interest Executive currently has or may have by
operation of law or otherwise in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks (and the goodwill associated
therewith), trade secrets, service marks (and the goodwill associated therewith)
and other intellectual property rights. Executive agrees to execute and deliver
to the Company any transfers, assignments, documents or other instruments which
the Company may deem necessary or appropriate, from time to time, to protect the
rights granted herein or to vest complete title and ownership of any and all
Work Product, and all associated intellectual property and other rights therein,
exclusively in the Company.


d.For purposes of this Section 12, (i) “Confidential Information” shall mean the
proprietary or confidential data, information, documents or materials (whether
oral, written, electronic or otherwise) belonging to or pertaining to the
Company, other than “Trade Secrets” (as defined below), which is of tangible or
intangible value to the Company and the details of which are not generally known
to the competitors of the Company. Confidential Information shall also include
any items marked “CONFIDENTIAL” or some similar designation or which are
otherwise identified as being confidential and which are not in the public
domain (so long as any such information that is in the public domain has not
become in the public domain through the acts or omissions of Executive), (ii)
“Entity” shall mean any business, individual, partnership, joint venture,
agency, governmental agency, body or subdivision, association, firm,
corporation, limited liability company or other entity of any kind, (iii) “Trade
Secrets” shall mean information or data of or about the Company, including, but
not limited to, technical or non-technical data, recipes, menu designs,
formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans or lists of
actual or potential customers or suppliers that: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; (B) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy; and (C) includes any other
information which is defined as a “trade secret” under applicable law; provided,
however, that Trade Secrets shall exclude any information in the public domain
so long as any such Trade Secrets that are in the public domain have not become
in the public domain through the acts or omissions of Executive, and (iv) “Work
Product” shall mean all tangible work product, property, data, documentation,
“know-how,” concepts or plans, inventions, improvements, techniques and
processes relating to the Company that were conceived, discovered, created,
written, revised or developed by Executive while employed by the Company.


13.Return of Materials. Upon Executive's termination, Executive shall return to
the Company all written, electronic, recorded or graphic materials of any kind
belonging or relating to the Company or its affiliates, including any originals,
copies and abstracts in Executive's possession or control. Executive's rolodex
(or other tangible or electronic address book), his financial, benefit and
compensation records and files, and his cellular telephone number are
Executive's personal property.


14.General Provisions.


a.Amendment. This Agreement may be amended or modified only by a writing signed
by the parties hereto.



14

--------------------------------------------------------------------------------




b.Binding Agreement. This Agreement shall inure to the benefit of and be binding
upon Executive, his heirs and personal representatives, and the Company and its
successors and assigns. In the event of Executive's death prior to payment of
all amounts due to Executive under this Agreement, the remaining unpaid amounts
shall be paid to Executive's estate as and, except as otherwise provided herein,
when such amounts would have been paid to Executive had he survived.


c.Waiver Of Breach. The waiver of a breach of any provision of this Agreement
shall be evidenced by a writing signed by the parties, and shall not operate or
be construed as a waiver of any other breach.


d.Indemnification.


(i)The Company shall indemnify and hold Executive harmless during his employment
or service as a member of the Board (or both) to the maximum extent and provided
under and subject to the terms of the Company's charter and by-laws (as in
effect as of the date hereof, subject to any across- the-board changes
applicable to senior executives of comparable stature to Executive) and
applicable law. During the Term, the Company shall purchase and maintain, at its
own expense, directors and officers liability insurance providing coverage for
Executive in the same amount as for members of the Board in respect of acts and
omissions of Executive in his capacity as such or as a director of the Company
and occurring during Executive's employment or service as a member of the Board
(or both), which coverage (to the extent otherwise maintained for members of the
Board) shall continue for at least six years following a termination of
Executive's employment for any reason.


(ii)Following a termination of Executive's employment for any reason, Executive
shall provide his reasonable cooperation, not otherwise interfering with his
other full-time business endeavors, in connection with any proceeding (or any
appeal from any proceeding) referenced above, as well as any proceeding which
relates to events occurring during Executive's employment hereunder. The Company
shall reimburse Executive for any reasonable travel and other reasonable
out-of-pocket expenses incurred in connection with providing such cooperation.


e.Unsecured General Creditor. The Company shall neither reserve nor specifically
set aside funds for the payment of its obligations under this Agreement, and
such obligations shall be paid solely from the general assets of the Company.


f.Tax Withholding. There shall be deducted from each payment under this
Agreement the amount of any tax required by any govern-mental authority to be
withheld and paid over by the Company to such governmental authority for the
account of Executive.


g.Section 280G.


(i)During the Term, in the event it shall be determined that any payment or
distribution or any part thereof of any type to or for the benefit of Executive
whether pursuant to this Agreement or any other agreement between Executive and
the Company, or any person or entity that acquires ownership or effective
control of the Company or ownership of a substantial portion of the Company's
assets (within the meaning of Section 280G of the Code) whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or any
other agreement, (the “Total Payments”), is or will be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Total Payments
shall be reduced to the maximum amount that could be paid to Executive

15

--------------------------------------------------------------------------------




without giving rise to the Excise Tax (the “Safe Harbor Cap”), if the net
after-tax payment to Executive after reducing Executive's Total Payments to the
Safe Harbor Cap is greater than the net after-tax (including the Excise Tax)
payment to Executive without such reduction. The reduction of the amounts
payable hereunder, if applicable, shall be made by reducing first the payment
made pursuant to this Agreement and then to any other agreement that triggers
such Excise Tax, unless an alternative method of reduction is elected by
Executive. All mathematical determinations, and all determinations as to whether
any of the Total Payments are “parachute payments” (within the meaning of
Section 280G of the Code), that are required to be made under this paragraph,
including determinations as to whether the Total Payments to Executive shall be
reduced to the Safe Harbor Cap and the assumptions to be utilized in arriving at
such determinations, shall be made at the Company's expense by a nationally
recognized accounting firm mutually acceptable to the Company and Executive (the
“Accounting Firm”). If the Accounting Firm determines that no Excise Tax is
imposed on the Total Payments and it subsequently is established pursuant to a
final determination of a court or an Internal Revenue Service proceeding which
has been finally and conclusively resolved, that the Total Payments are in
excess of the Safe Harbor Cap (hereinafter referred to as an “Excess Payment”),
such Excess Payment shall be deemed for all purposes to be an overpayment to
Executive made on the date Executive received the Excess Payment and Executive
shall repay the Excess Payment to the Company on demand; provided, however, if
Executive shall be required to pay an Excise Tax by reason of receiving such
Excess Payment (regardless of the obligation to repay the Company), Executive
shall not be required to repay the Excess Payment (if Executive has already
repaid such amount, the Company shall refund the amount to Executive), and the
Company shall pay Executive an amount equal to the difference between the Total
Payments and the Safe Harbor Cap.


h.Notices.


(i)All notices and all other communications provided for herein shall be in
writing and delivered personally to the other designated party, or mailed by
certified or registered mail, return receipt requested, or delivered by a
recognized national overnight courier service, as follows:


If to the Company to:    The Wendy's Company
One Dave Thomas Blvd
Dublin, Ohio 43017
Attention: General Counsel
If to Executive to:
(Last address of Executive on the payroll records of the Company unless
otherwise directed in writing by Executive)



with a copy to:
Vedder Price P.C.

222 North LaSalle Street
Suite 2600
Chicago, Illinois 60601
Attention:
Robert J. Stucker, Esq.

Robert F. Simon, Esq.


(ii)All notices sent under this Agreement shall be deemed given twenty-four (24)
hours after sent by courier, seventy-two (72) hours after sent by certified or
registered mail and when delivered if by personal delivery.



16

--------------------------------------------------------------------------------




(iii)Any party hereto may change the address to which notice is to be sent
hereunder by written notice to the other parties in accordance with the
provisions of this Section.


i.Governing Law; Jurisdiction and Venue; Jury Trial Waiver.


(i)This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware (without regard to principles of conflicts of law
thereof that would call for the application of the substantive law of any
jurisdiction other than the State of Delaware).


(ii)Each party irrevocably agrees for the exclusive benefit of the other that
any and all suits, actions or proceedings in equity relating to Sections 10, 11,
12 and 13 (“Proceedings” and, individually, a “Proceeding”) (it being understood
that all actions for damages shall be heard in accordance with Section 14(j))
shall be maintained in either the courts of the State of Delaware or the federal
District Courts sitting in Wilmington, Delaware (collectively, the “Chosen
Courts”) and that the Chosen Courts shall have exclusive jurisdiction to hear
and determine or settle any such Proceeding and that any such Proceedings shall
only be brought in the Chosen Courts. Each party irrevocably waives any
objection that it may have now or hereafter to the laying of the venue of any
Proceedings in the Chosen Courts and any claim that any Proceedings have been
brought in an inconvenient forum and further irrevocably agrees that a judgment
in any Proceeding brought in the Chosen Courts shall be conclusive and binding
upon it and may be enforced in the courts of any other jurisdiction.


(iii)Each of the parties hereto agrees that this Agreement involves at least
$100,000 and that this Agreement has been entered into in express reliance on
Section 2708 of Title 6 of the Delaware Code. Each of the parties hereto
irrevocably and unconditionally agrees that, to the extent such party is not
otherwise subject to service of process in the State of Delaware, service of
process may be made on such party by prepaid certified mail with a validated
proof of mailing receipt constituting evidence of valid service sent to such
party at the address set forth in this Agreement, as such address may be changed
from time to time pursuant hereto, and that service made pursuant to this
Section 14(i) shall, to the fullest extent permitted by applicable law, have the
same legal force and effect as if served upon such party personally within the
State of Delaware.


(iv)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING, WHETHER SOUNDING IN CONTRACT TORT OR OTHERWISE,
AMONG THE PARTIES HERETO ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY
OTHER AGREEMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR FOR ANY COUNTERCLAIM THEREIN. THE PARTIES HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.



17

--------------------------------------------------------------------------------




j.Arbitration. Except to the extent specifically contemplated by Section 14(i)
of this Agreement, all disputes arising in connection with this Agreement or
Executive's employment with the Company (whether based on contract or tort or
upon any federal, state or local statute, including but not limited to claims
asserted under the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended, any state Fair Employment Practices Act and/or
the Americans with Disability Act) shall be submitted to JAMS/ENDISPUTE for
resolution in arbitration in accordance with the rules and procedures of
JAMS/ENDISPUTE. Either party shall make such election by delivering written
notice thereof to the other party at any time (but not later than 45 days after
such party receives notice of the commencement of any administrative or
regulatory proceeding or the filing of any lawsuit relating to any such dispute
or controversy) and thereupon any such dispute or controversy shall be resolved
only in accordance with the provisions of this Section 14(j). Any such
proceedings shall take place in Columbus, Ohio before a single arbitrator who
shall have the right to award to any party to such proceedings any right or
remedy that is available under applicable law (including, without limitation,
ordering the losing party to reimburse the reasonable legal fees and expenses
incurred by the winning party with respect to such proceedings as may be
provided by applicable law); provided that if the arbitrator determines that
Executive has prevailed on at least one material issue in connection with such
arbitration Executive shall be awarded reasonable attorney's fees and expenses
from the Company. The resolution of any such dispute or controversy by the
arbitrator appointed in accordance with the procedures of JAMS/ENDISPUTE shall
be final and binding. Judgment upon the award rendered by such arbitrator may be
entered in any court having jurisdiction thereof.


k.Entire Agreement. This Agreement contains the full and complete understanding
of the parties hereto with respect to the subject matter contained herein and,
unless specifically provided herein, this Agreement supersedes and replaces any
prior agreement, either oral or written, which Executive may have with the
Company that relates generally to the same subject matter. In the event of any
inconsistency between this Agreement and any other plan, program, practice of or
agreement with the Company, this Agreement shall control unless such other plan,
program, practice or agreement provides otherwise by specific reference to this
Section 19(k).


l.Assignment. This Agreement may not be assigned by Executive, and any attempted
assignment shall be null and void and of no force or effect. All amounts
otherwise due and owing to Executive hereunder immediately prior to his death
shall be paid to his estate in the event that he dies before receipt thereof.


m.Severability. If any one or more of the terms, provisions, covenants or
restrictions of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect, and to that end the provisions hereof shall be deemed
severable.


n.Survival. The provisions of Sections 9, 10, 11, 12, 13 and 14 shall survive
any termination of Executive's employment (as shall Section 8 for purposes of
Executive's rights and benefits (and obligations) applicable upon a termination
of his employment during the Term, subject to the terms of Section 8) and any
termination of this Agreement. For the avoidance of doubt, any defined terms
used in any of such surviving provisions shall continue to have the meanings
ascribed to such terms in this Agreement post termination of Executive's
employment and termination of this Agreement.


o.Section Headings. The Section headings set forth herein are for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement whatsoever.



18

--------------------------------------------------------------------------------




p.Voluntary Agreement. Executive and the Company represent and agree that each
has reviewed all aspects of this Agreement, has carefully read and fully
understands all provisions of this Agreement, and is voluntarily entering into
this Agreement. Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with legal, tax or
other adviser(s) of such party's choice before executing this Agreement.


q.Nonqualified Deferred Compensation Omnibus Provision. It is intended that any
payment or benefit which is provided pursuant to or in connection with this
Agreement which is considered to be a deferral of compensation within the
meaning of Section 409A of the Code shall be paid and provided in a manner, and
at such time and in such form, as complies with the applicable requirements of
Section 409A of the Code to avoid the unfavorable tax consequences provided
therein for non-compliance. In connection with effecting such compliance with
Section 409A of the Code, the following shall apply:


(i)Notwithstanding any other provision of this Agreement, the Company is
authorized to amend this Agreement, to void or amend any election made by
Executive under this Agreement and/or to delay the payment of any monies and/or
provision of any benefits in such manner as may be necessary to comply, or to
evidence or further evidence required compliance, with Section 409A of the Code
(including any transition or grandfather rules thereunder); provided, no such
amendment shall be effective without Executive's consent to the extent reducing
the economic value of the Agreement to Executive (as determined on a pre-tax
basis).


(ii)Neither Executive nor the Company shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any manner
which would not be in compliance with Section 409A of the Code (including any
transition or grandfather rules thereunder). Notwithstanding the foregoing:


(A)
To the extent otherwise permissible under this Agreement (other than this
Section 14(q)), payment may be delayed for a reasonable period in the event the
payment is not administratively practical due to events beyond the recipient's
control such as where the recipient is not competent to receive the benefit
payment, there is a dispute as to the amount due or the proper recipient of such
benefit payment, additional time is needed to calculate the amount payable, or
the payment would jeopardize the solvency of the Company; and



(B)
Payments shall be delayed in any circumstances in which the payment will violate
federal securities laws or other applicable laws; provided that any payment
delayed by operation of this clause (B) will be made at the earliest date at
which the Company reasonably anticipates that the payment will not be limited or
cause the violations described;



Provided, such delay in payment shall occur only in a manner that satisfies the
requirements of Section 409A of the Code and regulations thereunder.


(iii)If at the time of any separation from service Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code and
regulations thereunder, to the minimum extent required to satisfy Section
409A(a)(2)(B)(i) of the Code and regulations thereunder, any payment or
provision of benefits to Executive in connection with his separation from
service (as determined for purposes of Section 409A of the Code) shall be
postponed and

19

--------------------------------------------------------------------------------




paid in a lump sum on the first business day following the date that is six
months after Executive's separation from service (or the date of Executive's
death if earlier) (the “409A Deferral Period”), and the remaining payments due
to be made in installments or periodically after the 409A Deferral Period shall
be made as otherwise scheduled. In the event benefits are required to be so
postponed, any such benefit may be provided during the 409A Deferral Period at
Executive's expense, with Executive having a right to reimbursement from the
Company promptly after the 409A Deferral Period ends, and the balance of the
benefits shall be provided as otherwise scheduled.


(iv)If a “change of ownership or effective control of the Company or of the
ownership of a substantial portion of the assets of the Company” under Section
280G of the Code (“280G CiC”) occurs which does not constitute a change in
ownership of the Company or in the ownership of a substantial portion of the
assets of the Company as provided in Section 409A(a)(2)(A)(v) of the Code, then
payment of any amount or provision of any benefit payable pursuant to such 280G
CiC under this Agreement which is considered to be a deferral of compensation
subject to Section 409A of the Code shall be postponed until another permissible
payment event contained in Section 409A of the Code occurs (e.g., death,
disability, separation from service from the Company and its affiliated
companies as defined for purposes of Section 409A of the Code), including any
deferral of payment or provision of benefits for the 409A Deferral Period as
provided above.


(v)References under this Agreement to Executive's termination of employment
shall be deemed to refer to the date upon which Executive has experienced a
“separation from service” within the meaning of Section 409A of the Code. All
payments made under this Agreement shall constitute “separate payments” for
purposes of Section 409A of the Code. To the extent any reimbursements or
in-kind benefits due to Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv).


r.Legal Expenses. The Company shall reimburse Executive for his reasonable and
documented attorney's fees incurred in connection with the negotiation and
preparation of this Agreement and all related agreements, up to a maximum of
$50,000.


s.Executive Representation. Executive represents that Executive's employment by
the Company does not and will not breach any agreement with any former employer,
including any non-compete agreement or any agreement to keep in confidence or
refrain from using information acquired by Executive prior to Executive's
employment by the Company. During Executive's employment by the Company,
Executive agrees that Executive will not violate any non-solicitation agreements
Executive entered into with any former employer or improperly make use of, or
disclose, any information or trade secrets of any former employer or other third
party, nor will Executive bring onto the premises of the Company or use any
unpublished documents or any property belonging to any former employer or other
third party, in violation of any lawful agreements with that former employer or
third party.


t.Incentive Compensation Recovery. Notwithstanding any provision of this
Agreement to the contrary, any incentive compensation paid or payable to
Executive hereunder shall be subject to repayment and/or claw-back obligations
arising under applicable law or otherwise implemented by the Compensation
Committee with respect to Peer Executives.


[Signature Page Follows This Page]

20

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representatives to execute this Agreement to be effective as of the
first date set forth above.


“COMPANY”
The Wendy's Company
By: /s/ Nils H. Okeson_____
Its: Senior Vice President, General Counsel and Secretary
“EXECUTIVE”
/s/ Emil J. Brolick_________
Emil J. Brolick            

21

--------------------------------------------------------------------------------




    
Addendum to
Employment Agreement


RELEASE AGREEMENT
GENERAL, RELEASE
AND COVENANT NOT TO SUE
TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
Emil J. Brolick (the “Executive”), on his own behalf and on behalf of his
descendants, dependents, heirs, executors and administrators and permitted
assigns, past and present, in consideration for the amounts payable and benefits
to be provided to the undersigned under that certain Employment Agreement dated
as of September 12, 2011 (the “Employment Agreement”) between Executive and The
Wendy's Company, a Delaware corporation (the “Company”), does hereby covenant
not to sue or pursue any litigation (or file any charge or otherwise correspond
with any Federal, state or local administrative agency), arbitration or other
proceeding against, and waives, releases and discharges the Company and its
respective assigns, affiliates, subsidiaries, parents, predecessors and
successors, and the past and present shareholders, employees, officers,
directors, representatives and agents or any of them (collectively, the “Company
Group”), from any and all claims, demands, rights, judgments, defenses, actions,
charges or causes of action whatsoever, of any and every kind and description,
whether known or unknown, accrued or not accrued, that Executive ever had, now
has or shall or may have or assert as of the date of this General Release and
Covenant Not to Sue against any member of the Company Group, including, without
limiting the generality of the foregoing, any claims, demands, rights,
judgments, defenses, actions, charges or causes of action related to employment
or termination of employment or that arise out of or relate in any way to the
Age Discrimination in Employment Act of 1967 (“ADEA,” a law that prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as
amended, and other Federal, state and local laws relating to discrimination on
the basis of age, sex or other protected class, all claims under Federal, state
or local laws for express or implied breach of contract, wrongful discharge,
defamation, intentional infliction of emotional distress, and any related claims
for attorneys' fees and costs; provided, however, that nothing herein shall
release any member of the Company Group from any of its post-termination
severance obligations to Executive under the Employment Agreement or any rights
Executive may have to indemnification and defense under any charter or by-laws,
written indemnification agreement (or similar documents, including the
Employment Agreement) of any member of the Company Group or to release any
claims which may not be released as a matter of law. Executive further agrees
that this General Release and Covenant Not to Sue may be pleaded as a full
defense to any action, suit, arbitration or other proceeding covered by the
terms hereof which is or may be initiated, prosecuted or maintained by
Executive, his heirs or assigns. Notwithstanding the foregoing, Executive
understands and confirms that he is executing this General Release and Covenant
Not to Sue voluntarily and knowingly. In addition, Executive shall not be
precluded by this General Release and Covenant Not to Sue from filing a charge
with any relevant Federal, State or local administrative agency, but Executive
agrees not to participate in any such administrative proceeding (other than any
proceeding brought by the Equal Employment Opportunity Commission), and agrees
to waive Executive's rights with respect to any monetary or other financial
relief arising from any such administrative proceeding. For the avoidance of
doubt, nothing in this General Release and Covenant Not to Sue shall prevent
Executive from challenging or seeking a determination in

22

--------------------------------------------------------------------------------




good faith of the validity of this waiver and release under the ADEA but no
other portion of this General Release and Covenant Not to Sue.
In consideration for the amounts payable and benefits to be provided to
Executive under the Employment Agreement, Executive agrees to cooperate, at the
expense of the Company Group, with the members of the Company Group with all
litigation relating to the activities of the Company and its affiliates during
the period of Executive's employment with the Company including, without
limitation, being available to take depositions and to be a witness at trial,
help in preparation of any legal documentation and providing affidavits and any
advice or support that the Company or any affiliate thereof may reasonably
request of Executive, and not unreasonably interfering with any of Executive's
other full-time business endeavors, in connection with such claims.
In furtherance of the agreements set forth above, Executive hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right to release claims which
Executive does not know or suspect to exist at the time of executing a release,
which claims, if known, may have materially affected Executive's decision to
give such a release. In connection with such waiver and relinquishment,
Executive acknowledges that he is aware that he may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those which he now knows or believes to be true, with respect to the matters
released herein. Nevertheless, it is the intention of Executive to fully,
finally and forever release all such matters, and all claims relating thereto
which now exist, may exist or theretofore have existed as of the date of this
General Release and Covenant Not to Sue, as specifically provided herein.
Executive acknowledges and agrees that this waiver shall be an essential and
material term of the release contained above. Nothing in this paragraph is
intended to expand the scope of the release as specified herein.
This General Release and Covenant Not to Sue shall be governed by and construed
in accordance with the laws of the State of Delaware, applicable to agreements
made and to be performed entirely within such State.
Executive acknowledges that he has been offered a period of time of at least
twenty-one (21) days to consider whether to sign this General Release and
Covenant Not to Sue, which he has waived, and the Company agrees that Executive
may cancel this General Release and Covenant Not to Sue at any time during the
seven (7) days following the date on which this General Release and Covenant Not
to Sue has been signed by all parties to this General Release and Covenant Not
to Sue. In order to cancel or revoke this General Release and Covenant Not to
Sue, Executive must deliver to the General Counsel of the Company written notice
stating that Executive is canceling or revoking this General Release and
Covenant Not to Sue. If this General Release and Covenant Not to Sue is timely
cancelled or revoked, none of the provisions of this General Release and
Covenant Not to Sue shall be effective or enforceable and the Company shall not
be obligated to make the payments to Executive or to provide Executive with the
other benefits described in the Employment Agreement (except as otherwise may be
required by law) and all contracts and provisions modified, relinquished or
rescinded hereunder shall be reinstated to the extent in effect immediately
prior hereto.
Executive acknowledges and agrees that he has entered into this General Release
and Covenant Not to Sue knowingly and willingly and has had ample opportunity to
consider the terms and provisions of this General Release and Covenant Not to
Sue. Executive further acknowledges that he has read the Agreement carefully,
has been advised by the Company in writing to, and has in fact consulted with an
attorney, and fully understands that by signing below he is giving up certain
rights which he may have to sue or assert a claim against any of the Company
Group, as described above.

23

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive has caused this General Release and Covenant Not
to Sue to be executed on this ___________ day of _________________, ____.
____________________________________________

24